DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA  as discussed in the previous office action.

This action is in response to the Notice of Appeal filed 20 July 2022. Per the Pre-Appeal Brief Review Decision mailed 16 September 2022, the previous Final Rejection mailed 20 April 2022 is withdrawn & replaced with the following office action.  As a result, Claims 1-7, 10-17 & 20-24 submitted 21 December 2021 are currently pending for review.
Specification
The disclosure is objected to because of the following informalities:
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc. In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

The abstract of the disclosure is objected to because the abstract includes self-evident, implied language, i.e. “are provided” in Line 1. Correction is required. See MPEP § 608.01(b).
Appropriate correction is required.
Examiner’s Note
The above is exemplary only and is not intended to be an exhaustive list of informalities. Applicant should fully and carefully review the entire disclosure to ensure correction of any informality not listed above.
Claim Rejections
Note:	The prior art relied upon in the following office action is as follows:
-
Imai, JP #2019-190736
[Imai ('736)]

-
Ito, JP #2020-118315
[Ito ('315)]

-
Knoeppel, US #2019/0212035
[Knoeppel ('035)]

-
Toyoshima, JP #2011-220655
[Toyoshima ('655)]

-
Van Houten, CN #110892208
[Van Houten ('208)]


~ 35 USC § 102 & 35 USC § 103 ~
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4, 10-14 & 20-22 are rejected under 35 U.S.C. § 103 as being unpatentable by Knoeppel ('035) in view of Van Houten ('208) & Imai ('736).
In Re Claims 1-4, 11-14, 21 & 22, Knoeppel ('035) discloses:
Cl. 1: All aspects of the claimed invention including: A method of operating a water heater appliance (Water Heater #100), the water heater appliance comprising
a tank (Water Tank #105),
a cold water inlet conduit extending into the tank (Water Inlet Line #120),
a heating element within the tank (Upper Heater Element #140; Lower Heating Element #145),
a hot water conduit extending from the tank (Outlet Line 125) to a mixing valve (Mixing Valve #127),
a mixed water conduit downstream of the mixing valve (Conduit extending from the outlet of mixing valve #127),
a user interface (I/O Device #217),
the method comprising:
receiving, from the user interface, a user value for a tank temperature setpoint (Para. 24: "a user may set one or more temperature set points for the water heater 100");
determining a predicted demand for hot water (At least Para. 4; Step 310); and
adjusting the tank temperature setpoint based on the predicted demand for hot water (Step 315; Abstract: "the first and second temperature thresholds are higher than the output temperature setpoint.") at a current time of day during a current day of the week.
With the exception of: determining the demand “by calculating a volume of hot water consumed based on a duty cycle of the heating element and developing a usage profile based on the calculated volume of hot water, wherein developing the usage profile comprises tracking the volume of hot water consumed on an hourly basis for at least seven consecutive days, and wherein determining the predicted demand for hot water comprises calculating an hourly capacity forecast for each day of the week based on the usage profile”.
With respect to the calculation of consumed water based on a duty cycle, Van Houten ('208) discloses (See Machine Translation, attached) from the same Water Heating field of endeavor as applicant's invention, calculating the volume of hot water consumed based on a duty cycle of the heating element (P. 5, Ln. 36-55: The duty cycle, or “thermal energy output Quse”, can be used to calculate “the volume of hot water actually used by the user”, i.e. the consumed input energy “in respective reheating cycles and elapsed time between the respective reheating cycles” / duty cycle).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the duty cycle calculation of Van Houten ('208) into the system of Knoeppel ('035) for the purpose of accurately calculating water volume usage without the additional use & expense of flow meters & pipeline access sensors (P. 5, Ln. 54-55).
With respect to the tracking & prediction, Imai ('736) discloses (See Human Translation, attached) from the same Water Heating field of endeavor as applicant's invention, determining a predicted demand usage profile based on the calculated volume of hot water for a preset time period, e.g. seven days & utilizing the demand profile to reset the tank water temperature based on a predicted usage on a specific day & time corresponding to the current day & time (At least Para. 2 (P. 4), 5 (P. 6), 7 (P. 7), 24-26 (p. 17-18): Controller #70 “records the hourly hot water supply usages for the respective days during a past prescribed term (e.g., seven days)” then “estimates an hourly hot water supply usage expected on the day as a predicted amount of hot water come out Qm1 – Qm24, based on the hot water supply records till the previous day”; i.e. the controller stores hourly usage data for each day, up to e.g. the previous 7 days, & uses that data to estimate the usage for the current day of the week & time of day based on the same time of the stored same day of the week).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the steps of creating a usage profile & specific day / time usage prediction of Imai ('736) into the system of Knoeppel ('035) for the purpose of increasing / enhancing the energy efficiency of the water heating system (Para. 4).
Cl. 11: All aspects of the claimed invention including: A water heater appliance (Water Heater #100), comprising:
a tank (Water Tank #105);
a cold water inlet conduit extending into the tank (Water Inlet Line #120);
a heating element within the tank (Upper Heater Element #140; Lower Heating Element #145);
a hot water conduit (Outlet Line 125) extending from the tank to a mixing valve (Mixing Valve #127);
a mixed water conduit downstream of the mixing valve (Conduit extending from the outlet of mixing valve #127);
a user interface (I/O Device #217; and
a controller in operative communication with the user interface and the heating element (At least Fig. 3: Processor #160 of Control Circuit #200 attached to I/O Device #217 & Relays #210, 215 controlling Elements #140, 145), the controller configured for: receiving, from the user interface, a user value for a tank temperature setpoint; determining a predicted demand for hot water; and adjusting the tank temperature setpoint based on the predicted demand for hot water (Para. 24; Step #310, 315).
With the possible exception of: determining the predicted demand, by calculating a volume of hot water consumed based on a duty cycle of the heating element and developing a usage profile based on the calculated volume of hot water, wherein developing the usage profile comprises tracking the volume of hot water consumed on an hourly basis for at least seven consecutive days, and by calculating an hourly capacity forecast for each day of the week based on the usage profile; and adjusting the tank temperature setpoint based on the predicted demand for hot water at a current time of day during a current day of the week.
With respect to the calculation of consumed water, Van Houten ('208) discloses (See Machine Translation, attached) from the same Water Heating field of endeavor as applicant's invention, calculating the volume of hot water consumed based on a duty cycle of the heating element (P. 5, Ln. 46-55: The duty cycle, or “thermal energy output Quse”, can be used to calculate “the volume of hot water actually used by the user”).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the duty cycle calculation of Van Houten ('208) into the system of Knoeppel ('035) for the purpose of accurately calculating water volume usage without the additional use & expense of flow meters & pipeline access sensors (P. 5, Ln. 54-55).
With respect to the tracking & prediction, Imai ('736) discloses (See Human Translation, attached) from the same Water Heating field of endeavor as applicant's invention, determining a predicted demand usage profile based on the calculated volume of hot water for a preset time period, e.g. seven days & utilizing the demand profile to reset the tank water temperature based on a predicted usage on a specific day & time corresponding to the current day & time (At least Para. 2 (P. 4), 5 (P. 6), 7 (P. 7), 24-26 (p. 17-18): Controller #70 “records the hourly hot water supply usages for the respective days during a past prescribed term (e.g., seven days)” then “estimates an hourly hot water supply usage expected on the day as a predicted amount of hot water come out Qm1 – Qm24, based on the hot water supply records till the previous day”; i.e. the controller stores hourly usage data for each day, up to e.g. the previous 7 days, & uses that data to estimate the usage for the current day of the week & time of day based on the same time of the stored same day of the week).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the steps of creating a usage profile & specific day / time usage prediction of Imai ('736) into the system of Knoeppel ('035) for the purpose of increasing / enhancing the energy efficiency of the water heating system (Para. 4).
Cl. 21: A method of operating a water heater appliance, the water heater appliance comprising
a tank (Water Tank #105),
a cold water inlet conduit extending into the tank (Water Inlet Line #120),
a heating element within the tank (Upper Heater Element #140; Lower Heating Element #145),
a hot water conduit extending from the tank (Outlet Line 125) to a mixing valve (Mixing Valve #127),
a mixed water conduit downstream of the mixing valve (Conduit extending from the outlet of mixing valve #127), and
a user interface (I/O Device #217),
the method comprising: receiving, from the user interface, a user value for a tank temperature setpoint (Para. 24: "a user may set one or more temperature set points for the water heater 100");
With the possible exception of the method steps of: calculating a volume of hot water consumed based on a duty cycle of the heating element; tracking volume of hot water consumed on an hourly basis for at least seven consecutive days; developing a usage profile for a week from the tracked hot water consumption, the usage profile for the week comprising a plurality of predicted hot water demand values for each hour of each day of the week; and adjusting the tank temperature setpoint based on a predicted hot water demand value from the usage profile for the week that corresponds to a current hour and a current day of the week.
With respect to the calculation of consumed water, Van Houten ('208) discloses (See Machine Translation, attached) from the same Water Heating field of endeavor as applicant's invention, calculating the volume of hot water consumed based on a duty cycle of the heating element (P. 5, Ln. 46-55: The duty cycle, or “thermal energy output Quse”, can be used to calculate “the volume of hot water actually used by the user”).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the duty cycle calculation of Van Houten ('208) into the system of Knoeppel ('035) for the purpose of accurately calculating water volume usage without the additional use & expense of flow meters & pipeline access sensors (P. 5, Ln. 54-55).
With respect to the tracking & prediction, Imai ('736) discloses (See Human Translation, attached) from the same Water Heating field of endeavor as applicant's invention, determining a predicted demand usage profile based on the calculated volume of hot water for a preset time period, e.g. seven days & utilizing the demand profile to reset the tank water temperature based on a predicted usage on a specific day & time corresponding to the current day & time (At least Para. 2 (P. 4), 5 (P. 6), 7 (P. 7), 24-26 (p. 17-18): Controller #70 “records the hourly hot water supply usages for the respective days during a past prescribed term (e.g., seven days)” then “estimates an hourly hot water supply usage expected on the day as a predicted amount of hot water come out Qm1 – Qm24, based on the hot water supply records till the previous day”; i.e. the controller stores hourly usage data for each day, up to e.g. the previous 7 days, & uses that data to estimate the usage for the current day of the week & time of day based on the same time of the stored same day of the week).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the steps of creating a usage profile & specific day / time usage prediction of Imai ('736) into the system of Knoeppel ('035) for the purpose of increasing / enhancing the energy efficiency of the water heating system (Para. 4).
Cl. 2, 12: further comprising setting the tank temperature setpoint to the user value before determining the predicted demand for hot water / wherein the controller is further configured for setting the tank temperature setpoint to the user value before determining the predicted demand for hot water (Fig. 3, step 305 obtains the temperature setpoint before step 310 which determines if there is a high predicted demand).
Cl. 3, 13, 22: [Cl.3] further comprising determining a capacity value based on the predicted demand for hot water, wherein adjusting the tank temperature setpoint based on the predicted demand for hot water comprises adjusting the tank temperature setpoint to the capacity value, and wherein the capacity value is different from the user value / [Cl. 13] wherein the controller is further configured for determining a capacity value based on the predicted demand for hot water, wherein adjusting the tank temperature setpoint based on the predicted demand for hot water comprises adjusting the tank temperature setpoint to the capacity value, and wherein the capacity value is different from the user value / [Cl. 22] wherein the step of adjusting the tank temperature setpoint comprises adjusting the tank temperature setpoint to a capacity value corresponding to the predicted hot water demand value for the current hour and the current day of the week, and wherein the capacity value is different from the user value (Fig. 3, 4; Para. 31: In Step 310-315, a second, higher temperature threshold is set based on expected / predicted high hot water demand, which, while using different terminology, equates to the second temperature threshold effectively being the adjusted tank temperature setpoint as the tank temperature setpoint is no longer used in fig. 4 until after the predetermined period has elapsed, wherein "the first and second temperature thresholds are higher than the output temperature setpoint").
Cl. 4, 14: wherein the capacity value is greater than the user value when the predicted demand is high (Abstract: "the first and second temperature thresholds are higher than the output temperature setpoint").
In Re Claims 10 & 20, Van Houten ('208) further discloses: wherein the volume of hot water consumed is calculated based on the tank temperature setpoint / wherein the controller is configured for calculating the volume of hot water consumed based on the tank temperature setpoint (P. 5, Ln. 46-55: As stated above, along with the heating output / duty cycle, the volume usage is based on the change in temperature, which includes the target output temperature, i.e. temperature setpoint).

Claims 5, 6, 15, 16 & 23 are rejected under 35 U.S.C. 103 as being unpatentable over Knoeppel ('035) in view of Van Houten ('208) & Imai ('736) as applied to at least one of Claims 3, 13 & 22 above, and further in view of Ito ('315).
In Re Claims 5 & 15, Knoeppel ('035) discloses all aspects of the claimed invention as discussed above, with the possible exception of: wherein the capacity value is less than the user value when the predicted demand is low.
Nevertheless, Ito ('315) discloses (See machine translation, previously presented) from the same Water Heating field of endeavor as applicant's invention, setting the water heater setpoint below a user-set temperature during predicted low-demand periods (P. 15, Ln. 708-711: "when the heating capacity ... is lowered, the target boiling temperature is set .... It differs from the first embodiment in that it is lowered.").
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the lowering of the setpoint temperature of Ito ('315) into the system of Knoeppel ('035) for the purpose of reducing energy consumption & increasing system efficiency (P. 12, Ln. 551-552: "Meanwhile, the target boiling temperature is low, the work of the compressor 11 is decreased"; note that while Ito discloses a heat pump water heater, reducing the capacity value would also reduce energy consumption in an electrical resistance heater).
In Re Claims 6, 16 & 23, while Knoeppel ('035) discloses a device to display various system parameters (I/O Device #217), it does not specifically disclose: “further comprising [providing / configured for providing] a user notification of the capacity value.
Nevertheless, Ito ('315) discloses from the same Water Heating field of endeavor as applicant's invention, displaying the temperature setpoint (P. 9, Ln. 367-369: "Further, the remote controller 50 includes a notification unit such as a display device or a voice output device, and can use the notification unit to notify the user of various information such as the hot water supply set temperature.").
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the temperature setpoint display of Ito ('315) into the system of Knoeppel ('035) for the purpose of providing system feedback to facilitate the ease of a user’s control of the water heating system.

Claims 7 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Knoeppel ('035) in view of Van Houten ('208) & Imai ('736) as applied to at least one of Claims 3, 13 & 22 above, and further in view of Toyoshima ('655).
In Re Claims 7, 17 & 24, Knoeppel ('035) discloses all aspects of the claimed invention as discussed above, with the possible exception of: wherein the step of adjusting the tank temperature setpoint to the capacity value is performed in response to detecting a remote user interface device within a predefined proximity of the water heater appliance.
Nevertheless, Toyoshima ('655) discloses (See machine translation, previously presented) from the same Water Heating field of endeavor as applicant's invention, detection of a remote user device within a predefined proximity to the heating system (Toyoshima, Abstract; Technical Solution section; P. 8, Ln. 196-204).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the user device proximity detection of Toyoshima ('655) into the system of Knoeppel ('035) for the purpose of reducing power consumption (P. 8, Ln. 174).
Response to Arguments
Applicant's arguments filed 21 December 2021 & in the Pre-Appeal Brief filed 20 July 2022 have been fully considered but they are not persuasive.
Applicant’s arguments with respect to independent Claims 1, 11 & 21 are not persuasive.
Applicant first argues that Imai ('736) fails to disclose adjusting the temperature setpoint based on a specific day & time corresponding to the current day & time but only discloses utilizing the previous day’s profile. Examiner respectfully disagrees. As discussed above, Imai ('736) (See Human Translation, Para. 2, 5, 7 & 24-26 cited above) creates a usage profile based on a predetermined prior time frame, e.g. every hour of the previous seven days of usage (Previously Cited Machine Translation: Lines. 250-253), then utilizes the profile to predict usage “on the day as the predicted hot water supply amount…” (Previously Cited Machine Translation: Lines 256-258), i.e. the same day of the week & hour of the day as the current day & time.
Applicant’s arguments with respect to the use of the duty cycle to calculate actual volume usage have been considered but are moot in view of the new grounds of rejection.  The arguments do not apply to any of the references being used in the current rejection.
Accordingly, while applicant's arguments have been carefully considered, applicant's claims do not patentably distinguish applicant's invention over the prior art of record.
Conclusion
The prior art made of record and not relied upon and is considered pertinent to applicant's disclosure is listed in the attached form PTO-892.
Applicant's amendment necessitated a new grounds of rejection presented in this Office action; however, no new grounds of rejection were provided. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel E. Namay whose telephone number is (571)270-5725. The examiner can normally be reached on Mon - Fri (Alt Fri) 7:00am - 4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Stephen B. McAllister can be reached on (571) 272- 6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Daniel E. Namay/Examiner, Art Unit 3762         

/STEVEN B MCALLISTER/Supervisory Patent Examiner, Art Unit 3762